Citation Nr: 0114520	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-05 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than April 9, 1999, 
for an increased rating award of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from July 1969 to 
September 1970.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2001, the appellant submitted, with a waiver of RO 
consideration, a February 2001 Memorandum of Counseling 
concerning an incident that occurred that same month.


FINDINGS OF FACT

1.  In January 1999, the Board denied the appellant's claim 
for a rating in excess of 30 percent for PTSD.

2.  Subsequently, in October 1999, the appellant filed a 
claim for an increased rating for PTSD.  

3.  Evidence dated or received within one year of this claim 
includes VA outpatient treatment records dated February 24, 
1999, and April 9, 1999.  

4.  VA treatment report dated February 24, 1999, does not 
indicate any increase in the severity of the appellant's 
PTSD.  The earliest VA treatment record indicating an 
increase in the severity of the appellant's PTSD is April 9, 
1999.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 9, 
1999, for an increased rating award of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 5110, 7103, 7104(a) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. §§ 3.157, 3.400, 20.1100 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence indicates that by means of a decision dated in 
January 1999, the Board denied the appellant's claim for a 
rating in excess of 30 percent for PTSD.  That decision is 
final.  38 U.S.C.A. §§ 7103, 7104(a) (West 1991); 38 C.F.R. 
§ 20.1100 (2000).

Subsequent to the Board's January 1999 decision, in July 
1999, the appellant submitted a medical release indicating 
that he had received VA treatment for his PTSD since January 
1999.  In October 1999, he submitted a statement requesting 
an increased rating for his PTSD.  By means of a rating 
decision dated in November 1999, the RO awarded the 
appellant's claim for an increased rating; he was awarded a 
50 percent rating effective from April 9, 1999.  He claims 
entitlement to the increased rating award from 1993.

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400.  The effective date of an increased rating for a 
service-connected disability is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if a claim is received within 1 year from such 
date, otherwise, the date of the receipt of the claim.  38 
C.F.R. § 3.400(o).  Once a formal claim for compensation has 
been allowed, receipt of report of VA examination or 
hospitalization will be accepted as an informal claim for 
increased benefits.  38 C.F.R. § 3.157(b).  The date of VA 
outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of the 
claim.  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

The record indicates that in August 1999, the RO made a 
request for the appellant's VA medical records from January 
1999 to the present; the medical records were received by the 
RO and associated with claims file.  

The VA medical records indicate that on February 24, 1999, 
the appellant had a 30 minute psychotherapy session.  It was 
noted that he was stable and able to gain from today; there 
was no other information pertaining to the severity of his 
PTSD.  Subsequent to this, he received psychiatric treatment 
on April 9, 1999.  The treatment note indicates that he 
reported feeling particularly depressed for about a month.  
He was still obsessing about his physically abused wife from 
the Philippines who left him in August 1998.  He reported 
many thoughts of killing himself for the last two months.  He 
heard voices telling him to kill himself.  He also had 
homicidal ideation, nightmares, flashbacks, and intrusive 
thoughts, among others.  The diagnosis was chronic PTSD and 
severe schizoaffective disorder.  His GAF score was 20.  A VA 
examination was also conducted in October 1999, which showed 
chronic PTSD and a GAF score of 50.  

Having considered the evidence of record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an effective date earlier than April 9, 1999, for a 50 
percent rating award for PTSD.  As stated above, the Board 
issued a final decision in January 1999, denying the 
appellant's claim for an increased rating.  The record 
indicates that thereafter, in October 1999, he submitted a 
claim for an increased rating.  His VA treatment records may 
be considered an informal claim for an increased rating.  
However, the earliest VA treatment record which shows any 
increase in his symptoms is dated April 9, 1999.  At that 
time, he reported many thoughts of killing himself for the 
past two months, and was assigned a GAF score of 20.  While 
he reported, in essence, increase in his symptoms for the 
past two months, a prior VA treatment record (dated in 
February 1999) does not support an increased rating award; it 
was simply noted at that time that he was stable.  The 
earliest evidence of increased symptoms consists of a VA 
treatment report dated April 9, 1999.  There is no prior 
claim, formal or informal, indicating an increase in symptoms 
or requesting an increased rating award.  Accordingly, the 
claim for entitlement to an earlier effective for an 
increased rating award is denied.          

Veterans Claims Assistance Act of 2000

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the issue on appeal have been 
properly developed and that no useful purpose would be served 
by remanding this matter to provide further assistance to the 
appellant.  There is no indication that additional pertinent 
records exist.  Thus, the Board concludes that the evidence 
is sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist the appellant has been satisfied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

ORDER

Entitlement to an effective date earlier than April 9, 1999, 
for an increased rating award of 50 percent for PTSD is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

